UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7479



JASON ASHANT’E FLOYD,

                                              Plaintiff - Appellant,

          versus


CITY   OF    NEWPORT   NEWS;   COMMONWEALTH’S
ATTORNEY’S OFFICE; POLICE DEPARTMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:06-cv-00274-WDK)


Submitted: November 15, 2006              Decided: November 27, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Ashant’e Floyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jason Ashant’e Floyd appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.        Floyd v. City

of Newport News, No. 2:06-cv-00274-WDK (E.D. Va. July 27, 2006).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -